          Case 1:20-cr-00309-AJN Document 21 Filed 07/22/20 Page 1 of 1


                                                                                                7/22/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     20-cr-309 (AJN)
  Cortez Fowlkes,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       Because videoconference technology is not reasonably available, the initial scheduling

conference currently scheduled for Thursday, July 23, 2020 at 11:00 A.M will now proceed by

teleconference. At 11 a.m. on July 23, the parties shall call into the Court’s dedicated conference

line at (888) 363-4749, and enter Access Code 919-6964, followed by the pound (#) key.

       SO ORDERED.

 Dated: July 22, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
